Citation Nr: 0005456	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
knees.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
August 1968.  Service records reflect that the appellant 
served in the Republic of Vietnam, and is in receipt of the 
Combat Infantryman Badge, and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for bilateral 
knee arthritis.  The May 1998 rating decision granted service 
connection for post-traumatic stress disorder, for which a 10 
percent rating evaluation was assigned.  The appellant filed 
a notice of disagreement with this rating determination later 
that month in May 1998.  A statement of the case was 
forwarded to the appellant in June 1998.  The record 
discloses that the appellant perfected an appeal in this 
matter in November 1998.

During the pendency of this matter, the RO awarded an 
increased rating evaluation from 10 percent to 30 percent for 
the service-connected post-traumatic stress disorder in a 
February 1999 rating decision.  With respect to this 
increased rating, the Board notes that the United States 
Court of Appeals for Veterans Claims (the United States Court 
of Veterans Appeals prior to March 1, 1999, hereinafter the 
"Court"), has held that on a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit does not abrogate the appeal.  Id.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  There is no competent medical evidence of record linking 
arthritis of the knees to service or to any disease or injury 
of service origin.

3.  The appellant's post traumatic stress disorder is 
currently manifested by anxiety, with complaints of sleep 
difficulties, nightmares accompanied by cold sweats, 
irritability, lose of temper, and alienation, and is 
productive of no more than moderate social and industrial 
impairment. 


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for arthritis of the knees.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for a rating in excess of 30 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1115, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for arthritis of the 
knees.

Service records show that at the time of his entrance 
examination, in February 1966, the appellant reported a 
history of cramps in his legs.  The examiner noted that this 
reported symptomatology was indicative of physiologic leg 
cramps.  On physical examination, there were no clinical 
findings noted relative to the lower extremities.  The 
examiner specifically noted that the knees were normal on 
examination.  Service medical records document intermittent 
treatment for foot and ankle problems, evaluated as pes 
planus for which the appellant was placed on physical 
profile.  Service medical records are negative for any 
treatment relative to the knees.  A September 1966 private 
medical statement indicated that the appellant had been 
examined that month, at which time he gave a history of 
internal derangement of the left knee.  It was noted that 
physical examination showed hallux valgus and pes planus.  
The report did not reference any clinical findings or 
diagnosis relative to the knees.

On examination upon separation from service, in August 1968, 
the appellant reported a history of cramps in his legs, and 
foot trouble.  The physical examination report referenced no 
clinical findings relative to the knees.

The appellant filed a claim for service connection for 
arthritis of the knees in July 1996.  He indicated that his 
bilateral knee condition had been evaluated upon his entry 
into service.  He further noted that he was placed on profile 
in 1966 due to this condition.

In correspondence, dated in September 1997, the appellant 
indicated that he had not received any medical treatment for 
his knee condition since he separated from service.

On VA general medical examination, conducted in March 1998, 
the appellant was observed to exhibit an upright posture, and 
a nonantalgic gait.  There was no clinical assessment noted 
relative to the knees.

On VA orthopedic examination in April 1998, the appellant 
reported a history of knee problems since service.  He 
reported that he experienced pain, and was placed on profile 
due to his pain.  It was noted that following his release 
from service, the appellant obtained employment in the 
construction industry.  The appellant indicated that he was 
presently working as a truck driver.  He reported subjective 
complaints of knee pain, particularly with difficulty 
traversing stairs.  He denied any history of clicking, 
locking, or swelling involving the knee joints.  It was noted 
that the appellant was taking prescribed medication for his 
knee symptoms.

The medical examination report indicated that the appellant 
was observed to exhibit a normal gait.  Evaluation of the 
knees showed no fluid in either knee.  There was no evidence 
of particular patellofemoral crepitus or tenderness.  There 
was also no evidence of joint line tenderness associated with 
either knee.  The knees were stable to anterior-posterior, 
lateral, and rotatory stresses.  Range of motion was 
evaluated as zero degree extension to 138 degrees flexion, 
bilaterally.  It was noted that quadriceps strength was 
excellent.  A March 1998 radiology report indicated that 
x-ray studies of the right and left knee were normal.  In 
particular, it was noted that these studies revealed no 
evidence of fracture, dislocation, or other bone or joint 
injury.  The articular surfaces and joint spaces were 
evaluated as well preserved, with demonstrated soft tissue 
abnormalities.  In his assessment, the examiner indicated 
that the appellant gave a history suggestive of very mild 
chondromalacia.  There was no diagnostic impression noted.

The appellant testified concerning the onset and severity of 
his bilateral knee condition during a November 1998 hearing.  
He indicated that he experiences difficulty arising from bed 
in the morning, and has a constant ache.  The appellant 
stated that he experiences difficulty maneuvering around, and 
in traversing stairways.  He also stated that he was unable 
to stand for prolonged periods, and that after eight hours, 
he remains inside.  His knee symptoms were also noted to be 
responsive to cooler temperatures.  He indicated that he is 
attempting to secure different employment, because of his 
bilateral knee condition.  The appellant noted that he takes 
prescribed medication for his knee symptoms.  He indicated 
that he is under private care for his knee condition.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110.  Arthritis may also be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.303. 3.307, 3.309 (1999). In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, in making any claim for service connection, the 
appellant has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  That is, the threshold question that must be 
resolved with regard to each claim is whether the appellant 
has presented evidence that the claim is plausible.  If not, 
the appeal fails as to that claim, and the VA is under no 
duty to assist the appellant in any further development of 
that claim.  38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. 
App. 477 (1999).

Generally, a well grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303 by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post service symptomatology.  
See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Here, the evidence does 
not reflect that the appellant currently possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or causation competent.  Lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well-grounded claim, under 38 U.S.C.A. 
§ 5107(a).  Grottveit, supra.

In this case, the appellant has presented no competent 
medical evidence which demonstrates that the claimed 
arthritis of the knees is causally related to his period of 
military service.  The Board has carefully considered the 
assembled evidence of record, consisting of service medical 
records, and VA and private treatment reports.  However, 
these reports are conspicuously negative for any clinical 
finding or diagnosis of bilateral arthritis of the knee, or a 
knee condition.  In this regard, the Board has considered the 
September 1966 private medical report, which documented a 
history of a left knee disorder.  Further, the examiner made 
no findings relative to the knees on examination.  Thus, the 
Board can not accept this medical report based upon the 
referenced history supplied by the appellant as a basis for 
establishing a well-grounded claim, where the history 
documented therein is unsupported by the medical evidence of 
record.  See Sanchez-Benitez v. West, No. 97-1948, slip op. 
at 5 (U.S. Vet. App. Dec. 29, 1999) ("history of" provides 
no relation back to service), citing LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ("transcriptions of lay history 
unenhanced by any medical comment by examiner not transformed 
into 'competent medical evidence' merely because transcripter 
happens to be medical professional").

In this case, the record on appeal relative to this issue 
does not contain a medical opinion that the claimed arthritis 
of the knees is etiologically related to any incident of 
service.  See Rabideau v. Derwinski, 2 Vet. App 141, 143 
(1992).  On the contrary, VA examiner found the knees to be 
within normal limits on physical examination, and to be 
without degenerative involvement on radiographic evaluation.   
While the examiner noted in his assessment that the appellant 
described symptoms that were suggestive of mild 
chondromalacia, no diagnostic impression was noted relative 
to the knees.  As noted, however, the appellant's lay 
statements regarding medical diagnosis or causation are not 
competent, in this instance, to establish a well-grounded 
claim of entitlement to service connection in the absence of 
any contemporaneous medical evidence.  See Grottveit, 5 Vet. 
App. at 93 (lay assertions of medical [etiology] cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a)); Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (evidentiary assertions may not be accepted as true 
when the fact asserted is beyond the competence of the person 
making the assertion).  Therefore, the Board finds that the 
appellant has not met his threshold burden of presenting 
evidence of a plausible claim.  Accordingly, the claim for 
service connection for arthritis of the knees must be denied. 

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well-grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well-
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for bilateral hearing 
loss, and arthritis of the knees.  See Robinette, supra.


II.  Entitlement to an increased rating evaluation for post-
traumatic stress disorder

Initially, the Board finds that the appellant's claim for an 
increased evaluation for his post-traumatic stress disorder 
(PTSD) is well grounded pursuant to 38 U.S.C.A. § 5107, in 
that his claim is plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This finding is 
predicated upon the evidentiary assertions by the appellant, 
and medical evidence of record documenting treatment for the 
claimed disability.  Drosky v. Brown, 10 Vet. App. 251, 254 
(1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all procurable data 
has been assembled for appellate review, and that the duty to 
assist as mandated by 38 U.S.C.A. § 5107 has been met.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions of 
and issues raised in the record, and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  Medical evaluation reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.

Taking into consideration that this appeal involves the 
assignment of an initial rating following a grant of service 
connection, the Board must consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 119, 125-
46 (1999).

By rating action dated in May 1998, service connection was 
granted for post-traumatic stress disorder (PTSD).  Evidence 
reviewed in conjunction with this rating evaluation included 
service medical records, and VA medical and outpatient 
treatment reports.   Service medical records were negative 
for any treatment or diagnosis of a psychiatric disorder.

A January 1979 assessment report indicated that the appellant 
presented with complaints of anxiety, "feeling uptight," 
and problems with his temper.  He reported the onset of these 
symptoms following his service in Vietnam.  The appellant 
indicated that he was at that time employed as a hotel 
worker, and that he had completed two years of college, 
majoring in sociology.  The medical report noted that Valium 
had been initially prescribed by a private physician.  The 
appellant indicated that he smoked marijuana daily, and drank 
alcohol.  He was noted to be single, and resided with a 
roommate.  On evaluation, the appellant's behavior was 
evaluated as normal.  The examiner indicated that flow of 
thought, mood and affect, and content of thought were normal.  
His sensorium, intellect, and insight and judgment were 
evaluated as normal.  In his assessment, the examiner 
indicated that no disorder was shown on examination.  

Clinical reports show that the appellant was seen in January 
1980 for complaints of myriad symptoms, to include difficulty 
sleeping and stress.  The clinical report is negative for any 
findings relative to a psychiatric disorder.

Clinical records show that the appellant underwent intake 
assessment in July 1987, and was referred for admission to 
the VA treatment program for alcohol dependence, and poly 
drug abuse at that time.  The report indicated that the 
appellant reported no employment related problems.  He 
reported that he experienced difficulty with impulse control, 
and in dealing with uncomfortable feelings.  The appellant 
noted that his wife had encouraged him to seek treatment for 
his dependency problems.  The appellant was discharged from 
this program in January 1988.  It was the counselor's 
assessment at that time that the appellant was not motivated 
to change his lifestyle or for treatment.  It was noted that 
the program treatment plan had not been completed during the 
period in which the appellant participated in the program.  

The appellant was next seen in July 1988, at which time he 
requested treatment for drug dependency.  It was noted that 
the appellant was previously enrolled in the VA treatment 
program, but did not attend.  It was further reported that 
the appellant was placed in a 28-day program through his 
employer.  The appellant reportedly completed this program 
and reported a period sobriety since that time, but 
acknowledged a return to substance abuse since the preceding 
month.  The appellant was again referred for intake 
evaluation.  An assessment of relapse was indicated.  An 
intake assessment was completed in July 1988, and the 
appellant was referred for admission into the treatment 
program.  He was evaluated with cocaine dependency, alcohol 
dependency, with poly drug abuse.

The appellant presented for emergency treatment in October 
1995.  He requested treatment for PTSD symptoms.  The 
appellant was referred to the mental health clinic in October 
1995 for evaluation.  The report noted that the appellant was 
presently on medication for his PTSD symptomatology.  A 
notation in the claims folder indicated that the appellant 
apparently failed to appear on the scheduled examination 
date.  

A March 1998 VA examination report indicated that the 
appellant served in the Republic of Vietnam, and had a 
military occupational specialty as a reconnaissance scout.  
The appellant indicated that after he arrived in Vietnam, he 
served with the 11th armor Calvary B troop, and was based on 
Blockhouse compound, noted to be close to Saigon.  He 
reported that shortly after his arrival, he was "dodging 
bullets" from sniper fire.  The appellant also reported that 
witnessed his sergeant being shot at close range, and that 
this was the first time he witnessed a death.  The appellant 
reported that he was involved in several search and destroy 
missions, during which he witnessed several soldiers killed.  
He indicated that he was one of 13 soldiers who survived an 
ambush.  While stationed in the jungle, the appellant 
received a gunshot wound to the abdomen, when a fellow 
service member's weapon dislodged accidentally.  The 
appellant was surgically treated for his wounds, and was then 
returned to his base camp.  He also described an incident in 
which he witnessed three platoons being ambushed, with 
several soldiers killed.  He reported that some of his 
friends were killed.  After this incident, the appellant 
reportedly began to experience symptoms of nervousness.  He 
indicated that although he had only a few weeks remaining 
toward completion of his term of duty, he wanted to be 
released from service at that time.  The appellant reported 
that the last mission he was involved in lasted 113 days, 
after which he was discharged from service.  He reported that 
he obtained employment in a brewery, where he remained for 
ten years.  The appellant later relocated in 1978, and 
thereafter held different jobs, to include porter and 
security guard for a casino.  He was presently employed as a 
carpenter.  It was noted that the appellant was married with 
two children.  The appellant described his marriage as good.

With respect to his symptoms, the appellant reported a 
history of being bothered by events that occurred in Vietnam.  
He reported constant intrusive thoughts, and that he "could 
still smell Vietnam."  He also reported impaired sleeping, 
startle reaction, nervousness caused by loud noises, and 
dreams twice monthly about Vietnam.  He indicated that his 
dream content involved his being back in Vietnam, and 
"fighting all over again."  During the interview, the 
appellant stated that he did not like himself, but was unable 
to explain the reason for his feelings.  The appellant 
indicated that he does not trust others, and always remains 
at a distance from other people.

On mental status evaluation, the examiner observed the 
appellant to be neat and clean in appearance.  He was alert 
and oriented.  The appellant was evaluated as  friendly, 
pleasant, and cooperative.  The appellant was noted to 
participate well, and maintain good eye during the interview.  
His responses were evaluated as goal directed.  The appellant 
exhibited no memory impairment.  He denied delusions or 
hallucinations.  His affect and mood were appropriate.  
Insight and judgment were evaluated as adequate.  A 
diagnostic impression of PTSD was indicated.  In his 
assessment, the examiner indicated that the evidence 
supported a finding of PTSD, noting that there was evidence 
of in service stressors consistent with service, and that the 
appellant was in receipt of combat medals.  The examiner 
evaluated with mild to moderate social and industrial 
impairment. 

Based upon this evidence, the RO granted service connection 
for PTSD, and evaluated this disorder as 10 percent disabling 
under Diagnostic Code 9411.

The record next discloses that the appellant provided 
testimonial evidence concerning the severity of his PTSD 
condition during a November 1998 hearing.  He stated that he 
has become more irritable, anxious, and experiences 
difficulty sleeping.  He indicated that his is able to sleep 
for one or two hours, but then awakens in a cold sweat.  He 
reported that he has also become very irritable with his 
wife, young child, and with his supervisor.  The appellant 
noted that although he was prescribed Valium, he is unable to 
perform activities on a daily basis.  In that context, he 
reported that he is unable to cope, experiences difficulty at 
work, and is angered over minor incidents.  He continues to 
experience flashbacks, and "smell the jungle."  The 
appellant stated that he has had suicidal thoughts at times.  
He recounted an incident two years earlier, when he had taken 
an overdose of Valium.  It was noted that he was taking 
Valium for anxiety, and had been on this medication 
intermittently over the past five or six year period.  The 
appellant noted that he was presently employed as a 
carpenter.  He reported that he has received a warning 
against any further absences from work due to a record of 
prior excessive absences, he attributed to his inability to 
cope.  In that regard, the appellant noted that some days he 
does not want to go to work, but continued to go in order to 
maintain his employment.  With respect to his work 
environment, the appellant reported that he will become upset 
with others under circumstances in which he believes himself 
to be correct.    

In February 1999, the Hearing Officer granted an increased 
rating for the service-connected PTSD, increasing the rating 
evaluation from 10 percent to 30 percent.

Clinical reports show that the appellant continued to be 
evaluated on an outpatient basis.  A July 1998 clinical 
report noted that the appellant experiences psychological and 
emotional barriers due to his PTSD condition.

Analysis

Initially, the Board notes that the appellant's 
representative has questioned the adequacy of the March 1998 
VA examination.  It is essentially contended that the 
diagnostic presentation of clinical findings of the 
symptomatology noted on examination was not documented in the 
format of a multiaxial diagnosis and, thus, could not be 
relied upon to present a complete disability picture for 
rating purposes. The Board can not agree with this argument.  
A review of the subject medical examination report reflects 
that the history of the disability as well as the appellant's 
complaints were considered.  In this regard, the Board notes 
that the medical report documented objective findings 
establishing that the appellant was exposed to traumatic 
events during service, that such exposure to these stressful 
events were manifest by chronic symptomatology related to the 
in service event, and that the symptomatology resulted in 
psychiatric disorder that is productive of social and 
industrial impairment.  The report further reflects detailed 
clinical findings addressing the presence or absence of 
objective findings to support the appellant's subjective 
complaints.  Where "there has been an 'unequivocal' diagnosis 
of PTSD by mental heath professionals, the adjudicators must 
presume that the diagnosis was made in accordance with the 
applicable DSM criteria as to both adequacy of symptomatology 
and sufficiency of the stressor (or stressors)." Cohen v. 
Brown, 10 Vet. App. at 128, 153 (1997).

PTSD is rated under the portion of the VA Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132 
(1996).  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. § 
4.130.  61 Fed.Reg. 52700 (Oct. 8, 1996).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996. 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC 11-97 
(O.G.C. Prec 11-97).  Thus, the appellant's claim for 
psychiatric disorder, claimed as PTSD, must be evaluated 
under both the old and the new rating criteria to determine 
which version is most favorable to him.


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The appellant's PTSD condition is currently evaluated as 30 
percent disabling under Diagnostic Code 9411. 

Under the former rating criteria for PTSD, 38 C.F.R. § 4.132 
(1996), in effect prior to November 1996, a 30 percent 
evaluation is warranted where there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

Under the revised rating criteria 38 C.F.R. § 4.130 (1999), a 
30 percent evaluation for PTSD is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

In the instant case, the Board finds that the schedular 
criteria for an increased evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 and under the new rating criteria 
effective November 7, 1996, have not been met so as to 
warrant an increased evaluation for the appellant's PTSD.  
The Board notes the appellant's PTSD condition is primarily 
manifested by complaints of such symptomatology as 
nightmares, sleep disturbance, irritability and agitation, 
and anxiety.  The objective medical evidence of record 
confirms that the appellant is experiencing some residual 
psychiatric symptomatology relative to his PTSD condition.  
However, VA examination in 1998 showed the appellant to be 
coherent and relevant, with full and appropriate affect.  His 
judgment and insight were evaluated as adequate.  It was 
noted that the appellant's concentration and memory were not 
impaired.  Further, there was no evidence of hallucination or 
delusional thought processes.  Following a considered review 
of the objective medical evidence, the Board finds that there 
is no evidence of psychiatric symptomatology consistent with 
the 50 percent disability level under the revised rating 
criteria.  In this regard, symptomatology such as panic 
attacks, difficulty understanding commands, or memory 
impairment marked by retention of only highly learned 
material or forgetting to complete tasks, impaired judgment, 
or difficulty in maintaining effective work and social 
relationships has not been shown.

The record also fails to establish that the appellant's 
ability to foster or maintain effective or favorable 
relationships with people is considerably impaired, or that 
by reason of psychoneurotic symptoms, his reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411.  In this regard, the Board notes 
that while the appellant described increased irritability 
that is triggered by minor incidents, and often directed 
toward his wife and child, he described his marriage as good.  
The appellant did not report any particular marital discord, 
or other difficulties involving his relationship with his 
daughter arising from his episodes of irritability.  Further, 
he reported no work related problems other than a warning 
concerning excessive absences.  The appellant described prior 
social contact with fellow employees and with respect to his 
participation in group activities, but reported recent 
limitations in such social contacts.  Thus, the Board finds 
that the requirements for an increased rating are not met or 
approximated under the criteria in effect prior to November 
7, 1996.  38 C.F.R. § 4.132, Diagnostic Code 9411. 

Finally, the Board notes that while the evidence reflects 
that the appellant's post-traumatic stress disorder impacts 
somewhat upon the appellant's functional capacity, in that he 
is somewhat irritable and easily angered, such symptomatology 
was fully considered by the examiner and found to be 
productive of no more than mild social and industrial 
impairment.  It is the opinion of the Board that the 
appellant's present level of impairment is not currently 
indicative of a higher level of impairment, the amount needed 
to warrant an increased evaluation (to 50 percent or higher) 
under either the old or revised provisions of Diagnostic Code 
9411. 

The current medical evidence, as previously discussed, does 
not reflect that the degree of impairment resulting from PTSD 
more nearly approximates the criteria required for the next 
higher evaluation pursuant to 38 C.F.R. § 4.7 under the old 
or revised rating criteria.  As the clear weight of the more 
probative evidence is against the claim, the benefit of the 
doubt doctrine is not for application.



ORDER

Service connection for arthritis of the knees is denied.

An increased rating for post-traumatic stress disorder is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

